Case 4:12-cr-00503 Document 225 Filed on 05/28/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                   May 29, 2019
                                                                David J. Bradley, Clerk
Case 4:12-cr-00503 Document 225 Filed on 05/28/19 in TXSD Page 2 of 2
